The judgment of the Supreme Court was entered March 15th 1880,
Per Curiam.
The main facts in these two cases are the same. They were argued together and depend upon the same principle. They are ruled, we think, by the decision of this court in Fair v. The City, 7 Norris 309. We can discover -no material difference between that case and those upon which a distinction can be based. ■ Whether the natural drainage be by a creek or by the surface — it was in both cases obstructed by the insufficient provision made by the defendant to supply its place. There was no negligence, but want of judgment, and the municipality cannot be made liable in damages for the mistake which may be committed by its officers in the honest, fair exercise of their duties.
Judgments affirmed.